Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3   of U.S. Patent No. 11,195,302 in view of Koblin US 2020/0118343.

Re claim 1, claim 3(which incorporates claims 2 and 1) of the ‘302 patent discloses A portable (see claim 1” wherein the video synthesis device is implemented as a mobile terminal held by the operator” apparatus comprising: a camera configured to capture an image of a subject (see claim 1 “a second imaging unit configured to capture an image of an operator”); and a processor (see paragraph the constroller image arrangement unit and and synthesizer read on a processor (see paragraph 25 of specification  note these elements would be interpreted under 112 (f)  ) configured to receive a live-action video different from the image of the subject (see claim 1 “a first imaging unit configured to capture a live-action video image” note this image is processed later by the various units), to synthesize an avatar into the live-action video (see claim 1 synthesizer), and further configured to control the avatar responsive to and image of the subject ( see claim 1 “controlling the avatar based on an image captured by a second imaging unit configured to capture the image of the operator”  see also claim 3 “wherein the arrangement unit is configured to move a position of the avatar within the area according to the operation by the operator to determine the position of the avatar synthesized with the live-action video image”), wherein the processor is further configured to receive a position and an orientation of another camera which captured the live-action video in a coordinate system corresponding to the live-action video(“a position detector configured to detect a position and an orientation of the first imaging unit or the video synthesis device in a coordinate system corresponding to a real space”), and further configured to determine an area in the live-action video in which the avatar can be arranged( see claim 1 “an arrangement unit configured to arrange the avatar in any initial position of the coordinate system in which the avatar is arrangeable, based on an operation by the operator”), and wherein the processor is further configured to synthesize the avatar in the area (see claim 1 “a synthesizer configured to synthesize the avatar with the live-action video image captured by the first imaging unit”).  Claim 3 does not expressly discloses control the avatar responsive to movement of the subject. Koblin discloses control the avatar responsive to a movement of the subject, ((see paragraph 267 note that the AR facial image may change based on the expression of a user). The motivation to combine is to change the expression according to the facial expression of the user.  One of ordinary skill in the art could have modified the avatar of claim 3 to include the facial expressions (taught by Koblin) in the synthesized image of claim 3 . Therefore it would have been obvious before the effective filing date of the claimed invention to combine claim 3 and Koblin to reach the aforementioned advantage. 

Re claim 2 Claim 3 discloses wherein the processor is further configured to position the avatar in the live-action video initially responsive to an operation of the subject( see claim 1 “an arrangement unit configured to arrange the avatar in any initial position of the coordinate system in which the avatar is arrangeable, based on an operation by the operator”). 


Re claim 3, Claim  3 of the patent discloses   wherein the processor is further configured to change the position of the avatar in the live-action video based on an operation of the subject (see claim 3 note that moving the avatar corresponds to changing the position).


Re claim 4 claim 3 discloses further comprising: the another camera(see claim 1 note that the first imaging device is a part of the video synthesis device which is implemented in a mobile device ); and a position sensor configured to detect the position and the orientation of the portable apparatus as the position and the orientation of the another camera (see claim 1 “a position detector configured to detect a position and an orientation of the first imaging unit or the video synthesis device in a coordinate system corresponding to a real space” note that the position may be that of the video synthesis device).

Re claim 5, claim 3 discloses  wherein the processor is further configured to perform measurement to obtain 3-dimensional spatial information of the live-action video, (see claim 2 “a spatial measurement unit configured to obtain 3-dimensional spatial information of a location where the live-action video image is captured” and to set the coordinate system corresponding to the live-action video (see claim 1 “detect a position and an orientation of the first imaging unit or the video synthesis device in a coordinate system corresponding to a real space”  note the coordinate system is corresponds to the live action video ).

Claim 6  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3  of U.S. Patent No. 11,195,302 in view of Koblin and Bronder US 9,024,972. 


Re claim 6 Claim 3(note claim 3 incorporates claims 2 and 1 )  discloses the elements of claim 5 claim 3 does not disclose wherein the processor is further configured to obtain the 3-dimensional spatial information from a movement of a characteristic point detected based on a movement of the portable apparatus and the live-action video.  Bronder further discloses wherein the processor is further configured to obtain the 3-dimensional spatial information from a movement of a characteristic point detected based on a movement of the portable apparatus and the live-action video (see column 16 lines 30-60 note the change in location of tracked features (i.e. characteristic points ) are tracked to determine an new position and orientation ). See also column 16 lines 1-10 note that the devices position in 3d space is determined.  

The motivation to combine is  “refining the initial estimate to arrive at a more precise estimate.”   (see column 10 lines 5-34).  One of ordinary skill in the art could have easily substituted the the position and orientation determination of claim 3 to include the more precise 3 d coordinate information of Bronder to yield the predictable result of a more precise position and orientation. Therefore it would have been obvious before the effective filing date of the claimed invention to combine Bonderman with Koblin to reach the aforementioned advantage.

Claims 7-11 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10   of U.S. Patent No. 11,195,302 in view of Koblin US 2020/0118343.. 

Re claim 7, claim 10  (note claim 10 incorporates claims7 and 9) of the patent discloses A video synthesis method executed by a computer, comprising (see claim 7 A video synthesis method for generating an augmented reality video image in which an avatar is synthesized with a live-action video image, the method, executed by a mobile terminal held by an operator” ): capturing an image of a subject by a camera (see claims 7 “an image captured by a second imaging unit configured to capture the image of the operator”); receiving a live-action video different from the image of the subject ( see claim 7 “a first imaging unit configured to capture the live-action video image, in a coordinate system corresponding to a real space” ); receiving a position and an orientation of another camera which captured the live-action video in a coordinate system corresponding to the live-action video(see claim 7 “detecting a position and an orientation of a first imaging unit configured to capture the live-action video image, in a coordinate system corresponding to a real space” ); determining an area in the live-action video in which the avatar can be arranged(see claim 7 “arranging the avatar in any initial position of the coordinate system in which the avatar is arrangeable, based on an operation by the operator;”); synthesizing an avatar in the area in the live-action video to generate an augmented reality video image (see claim 7 “synthesizing the avatar with the live-action video image captured by the first imaging unit” also see claim 7 “generating an augmented reality video image in which an avatar is synthesized with a live-action video image,” ); and controlling the avatar responsive to a movement of the subject (see claim 10 “moving a position of the avatar within the area according to the operation by the operator to determine the position of the avatar synthesized with the live-action video image.”). Claim 10 does not expressly discloses control the avatar responsive to movement of the subject. Koblin discloses control the avatar responsive to a movement of the subject, ((see paragraph 267 note that the AR facial image may change based on the expression of a user). The motivation to combine is to change the expression according to the facial expression of the user.  One of ordinary skill in the art could have modified the avatar of claim 10 to include the facial expressions (taught by Koblin) in the synthesized image of claim 10. Therefore it would have been obvious before the effective filing date of the claimed invention to combine claim 10 and Koblin to reach the aforementioned advantage. 


Re claim 8 claim 10 discloses positioning the avatar in the live-action video initially responsive to an operation of the subject (see claim 7 arranging the avatar in any initial position of the coordinate system in which the avatar is arrangeable, based on an operation by the operator).

Re claim 9 claim 10 discloses further comprising changing the position of the avatar in the live-action video based on an operation of the subject (see claim 10 “moving a position of the avatar within the area according to the operation by the operator to determine the position of the avatar synthesized with the live-action video image.”).

Re claim 10 Claim 10 further does not expressly disclose “detecting the position and the orientation of a device comprising the computer as the position and the orientation of the another camera” Koblin further discloses detecting the position and the orientation of a device comprising the computer as the position and the orientation of the another camera ( see paragraph 185 note that position and orientation of the device containing both cameras  may be determined from one or more sensors this will correspond to the geo spatial position and orientation of the device capturing the live action video).). One of ordinary skill in the art could have easily modified  method claim 10  of using the teaching Koblin  implement another camera in the device itself,  and  determine the position by determining the position of a device comprising both cameras to yield the predictable result of determining  the position of the camera. Therefore it would have been obvious before the effective filing date of the claimed invention to combine claim 10 and Koblin. 



Re claim 11, claim 10 disclose  discloses  performing measurement to obtain 3-dimensional spatial information of the live-action video (see claim 9 "obtaining 3-dimensional spatial information of a location where the live-action video image is captured”); and setting the coordinate system corresponding to the live-action video. (see claim 7 “ detecting a position and an orientation of a first imaging unit configured to capture the live-action video image, in a coordinate system corresponding to a real space” note the coordinate system is corresponds to the live action video).


Claim 12  is   rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10  of U.S. Patent No. 11,195,302 in view of Kobin and   Bronder US 9,024,972. 


Re claim 12 Claim 10(note claim 10 incorporates claims 9 and 7 )  discloses detecting a movement of a characteristic point based on a movement of a device comprising the computer and the live-action video; and obtaining the 3-dimensional spatial information from the movement of the characteristic point detected..  Bronder further discloses detecting a movement of a characteristic point based on a movement of a device comprising the computer and the live-action video; and obtaining the 3-dimensional spatial information from the movement of the characteristic point detected. (see column 16 lines 30-60 note the change in location of tracked features (i.e. characteristic points ) are tracked to determine an new position and orientation based on the detected movement of the device ). See also column 16 lines 1-10 note that the devices position in 3d space is determined.. See also column 16 lines 1-10 note that the devices position in 3d space is determined.  

The motivation to combine is  “refining the initial estimate to arrive at a more precise estimate.”   (see column 10 lines 5-34).  One of ordinary skill in the art could have easily substituted the the position and orientation determination of claim 3 to include the more precise 3 d coordinate information of Bronder to yield the predictable result of a more precise position and orientation. Therefore it would have been obvious before the effective filing date of the claimed invention to combine claim 10 Bonderman with Koblin to reach the aforementioned advantage.

Claim 13  is   rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10  of U.S. Patent No. 11,195,302 in view of Kobin and  Jin US2011/0285703. 

Re claim 13 claim 10 discloses all of the elements of claim 11, claim 10 does not disclose detecting a flat portion in the 3-demensional spatial information of the live-action video as the area in the live-action video in which the avatar can be arranged. Jin discloses  detecting a flat portion in the 3-demensional spatial information of the live-action video as the area in the live-action video in which the avatar can be arranged (see paragraph 65 note that the avatar is placed on a flat surface i.e. the x-y plane corresponding to the ground). The motivation to combines is to position the 3-d avatars on the x-y plane which corresponds to the ground.  One of ordinary skill in the art could have combined the teachings of Jin to the Avatar placement of Korbin determine a x/y plane in the 3d space corresponding to the ground such that the avatar could be placed on the ground in the combined image (see figure 7). Therefore it would have been obvious before the effective filing date of the claimed invention  to combine claim 10 with Koblin and Jin to reach the aforementioned advantage. 


Claims 14-18 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15  of U.S. Patent No. 11,195,302 in view of Koblin US 2020/0118343.. 




Re claim 14, claim 15  disclsoes   (note claim 15 incorporates claims 14 and 8) of the patent discloses non-transitory computer-readable recording medium, storing a program that causes a processor to execute functions comprising (see claim 8 A non-transitory computer readable recording medium, storing a video synthesis program for generating an augmented reality video image in which an avatar is synthesized with a live-action video image that causes a processor to execute ): capturing an image of a subject by a camera (see claims 8 “an image captured by a second imaging unit configured to capture the image of the operator”); receiving a live-action video different from the image of the subject ( see claim 8 “a first imaging unit configured to capture the live-action video image, in a coordinate system corresponding to a real space” ); receiving a position and an orientation of another camera which captured the live-action video in a coordinate system corresponding to the live-action video(see claim 8 “detecting a position and an orientation of a first imaging unit configured to capture the live-action video image, in a coordinate system corresponding to a real space” ); determining an area in the live-action video in which the avatar can be arranged(see claim 8 “arranging the avatar in any initial position of the coordinate system in which the avatar is arrangeable, based on an operation by the operator;”); synthesizing an avatar in the area in the live-action video to generate an augmented reality video image (see claim 8 “synthesizing the avatar with the live-action video image captured by the first imaging unit” also see claim 8 “generating an augmented reality video image in which an avatar is synthesized with a live-action video image,” ); and controlling the avatar responsive to a image of the subject (see claim 15 “moving a position of the avatar within the area according to the operation by the operator to determine the position of the avatar synthesized with the live-action video image.”). Claim 15 does not expressly discloses control the avatar responsive to movement of the subject. Koblin discloses control the avatar responsive to a movement of the subject, ((see paragraph 267 note that the AR facial image may change based on the expression of a user). The motivation to combine is to change the expression according to the facial expression of the user.  One of ordinary skill in the art could have modified the avatar of claim 15 to include the facial expressions (taught by Koblin) in the synthesized image of claim 15. Therefore it would have been obvious before the effective filing date of the claimed invention to combine claim 115  and Koblin to reach the aforementioned advantage. 


Re claim 15 claim 15 discloses positioning the avatar in the live-action video initially responsive to an operation of the subject (see claim 8 arranging the avatar in any initial position of the coordinate system in which the avatar is arrangeable, based on an operation by the operator).

Re claim 16 claim 15 discloses further comprising changing the position of the avatar in the live-action video based on an operation of the subject (see claim 8 “moving a position of the avatar within the area according to the operation by the operator to determine the position of the avatar synthesized with the live-action video image.”).

Re claim 17 Claim 15 further does not expressly disclose “detecting the position and the orientation of a device comprising the computer as the position and the orientation of the another camera” Koblin further discloses detecting the position and the orientation of a device comprising the computer as the position and the orientation of the another camera ( see paragraph 185 note that position and orientation of the device containing both cameras  may be determined from one or more sensors this will correspond to the geo spatial position and orientation of the device capturing the live action video).). One of ordinary skill in the art could have easily modified  method claim 10  of using the teaching Koblin  implement another camera in the device itself,  and  determine the position by determining the position of a device comprising both cameras to yield the predictable result of determining  the position of the camera. Therefore it would have been obvious before the effective filing date of the claimed invention to combine claim 10 and Koblin. 



Re claim 18, claim 15 disclose  discloses  performing measurement to obtain 3-dimensional spatial information of the live-action video (see claim 14 "obtaining 3-dimensional spatial information of a location where the live-action video image is captured”); and setting the coordinate system corresponding to the live-action video. (see claim 8 “ detecting a position and an orientation of a first imaging unit configured to capture the live-action video image, in a coordinate system corresponding to a real space” note the coordinate system is corresponds to the live action video).


Claim 19  is   rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15  of U.S. Patent No. 11,195,302 in view of Kobin and   Bronder US 9,024,972. 


Re claim 19 Claim 15 discloses all the elements of claim  detecting a movement of a characteristic point based on a movement of a device comprising the computer and the live-action video; and obtaining the 3-dimensional spatial information from the movement of the characteristic point detected..  Bronder further discloses detecting a movement of a characteristic point based on a movement of a device comprising the computer and the live-action video; and obtaining the 3-dimensional spatial information from the movement of the characteristic point detected. (see column 16 lines 30-60 note the change in location of tracked features (i.e. characteristic points ) are tracked to determine an new position and orientation based on the detected movement of the device ). See also column 16 lines 1-10 note that the devices position in 3d space is determined.. See also column 16 lines 1-10 note that the devices position in 3d space is determined.  

The motivation to combine is  “refining the initial estimate to arrive at a more precise estimate.”   (see column 10 lines 5-34).  One of ordinary skill in the art could have easily substituted the the position and orientation determination of claim 3 to include the more precise 3 d coordinate information of Bronder to yield the predictable result of a more precise position and orientation. Therefore it would have been obvious before the effective filing date of the claimed invention to combine claim 15  Bonderman with Koblin to reach the aforementioned advantage.

Claim 20  is   rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15  of U.S. Patent No. 11,195,302 in view of Kobin and  Jin US2011/0285703. 

Re claim 20  claim 15 discloses all of the elements of claim 18, claim 15 does not disclose detecting a flat portion in the 3-demensional spatial information of the live-action video as the area in the live-action video in which the avatar can be arranged. Jin discloses  detecting a flat portion in the 3-demensional spatial information of the live-action video as the area in the live-action video in which the avatar can be arranged (see paragraph 65 note that the avatar is placed on a flat surface i.e. the x-y plane corresponding to the ground). The motivation to combines is to position the 3-d avatars on the x-y plane which corresponds to the ground.  One of ordinary skill in the art could have combined the teachings of Jin to the Avatar placement of Korbin determine a x/y plane in the 3d space corresponding to the ground such that the avatar could be placed on the ground in the combined image (see figure 7). Therefore it would have been obvious before the effective filing date of the claimed invention  to combine claim 15 Koblin and Jin to reach the aforementioned advantage. 

Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2  of U.S. Patent No. 11367260. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the application are anticipated or rendered obvious by the claims of the patent.


Re claim 1 Claim 2(which incorporates claim 1 ) discloses  A portable apparatus comprising (see claim 1 video synthesis device): a camera configured to capture an image of a subject ( see claim 1 “ a front-facing camera configured to capture an image of an operator;”); and a processor configured to (see claim 1 ” a processor configured to control the avatar based on the image captured by the front-facing camera and further configured to move the avatar in the coordinate system according to a movement of the detected position of the rear-facing camera of the video synthesis device in the coordinate system, and further configured to arrange the avatar in a predetermined position of the coordinate system and further configured to synthesize the avatar with the live-action video image captured by the rear-facing camera,” ) receive a live-action video different from the image of the subject (see claim 1 “a rear-facing camera configured to capture a live-action video image;”), to synthesize an avatar into the live-action video(see claim 1 “further configured to synthesize the avatar with the live-action video image captured by the rear-facing camera”), and further configured to control the avatar responsive to a movement of the subject( see claim 2 “wherein the processor is configured to control the avatar based on a gesture of the operator, text, or a design, the gesture of the operator being captured by the front-facing camera “), wherein the processor is further configured to receive a position and an orientation(“to detect a position and an orientation of the rear-facing camera of the video synthesis device in a coordinate system corresponding to a real space”) of another camera which captured the live-action video(“a rear-facing camera configured to capture a live-action video image”) in a coordinate system corresponding to the live-action video (“to detect a position and an orientation of the rear-facing camera of the video synthesis device in a coordinate system corresponding to a real space”), and further configured to determine an area in the live-action video in which the avatar can be arranged, and wherein the processor is further configured to synthesize the avatar in the area (“and further configured to arrange the avatar in a predetermined position of the coordinate system and further configured to synthesize the avatar with the live-action video image captured by the rear-facing camera,”).

Re claim 2 claim 2 discloses wherein the processor is further configured to position the avatar in the live-action video initially responsive to an operation of the subject ( see claim 1 “arrange the avatar in a predetermined position of the coordinate system and further configured to synthesize the avatar with the live-action video image captured by the rear-facing camera,” note that the subject in claim 1 is “an operator” and therefore all the actions in the claim a response to operation ).

Re claim 3, claim 2 discloses wherein the processor is further configured to change the position of the avatar in the live-action video based on an operation of the subject ( see claim 1 “further configured to move the avatar in the coordinate system according to a movement of the detected position of the rear-facing camera of the video synthesis device in the coordinate system” ). 

Re claim 4 Claim 2 discloses the  apparatus further comprises  the another camera (see claim 1 note the device includes the live action camera); and a position sensor configured to detect the position and the orientation of the portable apparatus as the position and the orientation of the another camera (see claim 1” one or more sensors configured to detect a position and an orientation of the rear-facing camera of the video synthesis device in a coordinate system corresponding to a real space” note the camera is a part of the video synthesis device and is moveable. ).

Claim 5 and 6   are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2  of U.S. Patent No. 11,195,302 in view of Bronder US 9,024,972. 

Re claim 5 Claim 2 discloses The portable apparatus of claim 1,  sett the coordinate system corresponding to the live-action video. ( see claim 1 “one or more sensors configured to detect a position and an orientation of the rear-facing camera of the video synthesis device in a coordinate system corresponding to a real space; a processor configured to control the avatar based on the image captured by the front-facing camera and further configured to move the avatar in the coordinate system according to a movement of the detected position of the rear-facing camera of the video synthesis device in the coordinate system” )

Claim 2  does not disclose  performing measurement to obtain 3-dimensional spatial information of the live-action video,

 Bronder discloses performing  measurement to obtain 3-dimensional spatial information of the live-action video (see column 16 lines 1-10 note that the devices position in 3d space is determined ). See also see column 10 lines 5-34  “For example, if the transmitted location estimate indicates that the device is near a downtown city area with a radius of 1000 meters, the server may focus further search inquiries to information within the estimated area. The server may include or access a database of image information and feature descriptors, and may perform database queries driven by location, tracking, and orientation data as determined from an analysis of the transmitted image information. For example, an analysis of an image of a landmark may result in the extraction of feature descriptors that may uniquely distinguish the landmark. The server may perform a database query for similar feature descriptors. The returned query may indicate the identity of the landmark captured in the image. Furthermore, the server may determine that the image was captured at a particular orientation with respect to the landmark“. The motivation to combine is  “refining the initial estimate to arrive at a more precise estimate.”   (see column 10 lines 5-34) One of ordinary skill in the art could have easily substituted the the position and orientation determination of Claim 2 to include the more precise 3d coordinate information of Bronder to yield the predictable result of a more precise position and orientation. Therefore it would have been obvious before the effective filing date of the claimed invention to combine Bonderman with claim2  to reach the aforementioned advantage.

Re claim 6 Bronder further discloses wherein the processor is further configured to obtain the 3-dimensional spatial information from a movement of a characteristic point detected based on a movement of the portable apparatus and the live-action video (see column 16 lines 30-60 note the change in location of tracked features (i.e. characteristic points ) are tracked to determine an new position and orientation ). See also column 16 lines 1-10 note that the devices position in 3d space is determined. 

Claims 7-9 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10  of U.S. Patent No. 11367260. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the application are anticipated or rendered obvious by the claims of the patent.

Re claim 7 . claim  10 (which incorporates claim 9) discloses A video synthesis method executed by a computer, comprising: capturing an image of a subject by a camera(see claim 9 “image captured by a front-facing camera configured to capture an image of an operator”); receiving a live-action video different from the image of the subject(see claim 9  “a rear-facing camera configured to capture the live-action video image”; 
receiving a position and an orientation of another camera which captured the live-action video in a coordinate system corresponding to the live-action video ( see claim 9 ”detecting a position and an orientation of a rear-facing camera configured to capture the live-action video image, in a coordinate system corresponding to a real space”) ; determining an area in the live-action video in which the avatar can be arranged( re claim 9 “and arranging the avatar in a predetermined position of the coordinate system and synthesizing the avatar with the live-action video image captured by the rear-facing camera”);  synthesizing an avatar in the area in the live-action video to generate an augmented reality video image; ( see claim 9 " and arranging the avatar in a predetermined position of the coordinate system and synthesizing the avatar with the live-action video image captured by the rear-facing camera”)   and controlling the avatar responsive to a movement of the subject (see claim 10  “wherein controlling the avatar is based on a gesture of the operator”

Re claim 8 Claim 10 discloses positioning  the avatar in the live-action video initially responsive to an operation of the subject ( see claim 9 “arrange the avatar in a predetermined position of the coordinate system and further configured to synthesize the avatar with the live-action video image captured by the rear-facing camera,” note that the subject in claim 8 is “an operator” and therefore all the actions in the claim a response to operation ).

Re claim 9, claim 10 discloses change the position of the avatar in the live-action video based on an operation of the subject ( see claim 9 “moving the avatar in the coordinate system according to the movement of the detected position of the rear-facing camera in the coordinate system” ). 

Claims 10, is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10  of U.S. Patent No. 11367260 in view of Koblin .


Re claim 10 Claim 10 of the patent further does not  disclose detecting the position and the orientation of a device comprising the computer as the position and the orientation of the another camera,  Koblin f discloses detecting the position and the orientation of a device comprising the computer as the position and the orientation of the another camera ( see paragraph 185 note that position and orientation of the device containing both cameras  may be determined from one or more sensors this will correspond to the geo spatial position and orientation of the device capturing the live action video).). One of ordinary skill in the art could have easily modified method claim 10  of using the teaching Koblin  implement another camera in the device itself,  and  determine the position by determining the position of a device comprising both cameras to yield the predictable result of determining  the position of the camera. Therefore it would have been obvious before the effective filing date of the claimed invention to combine claim 10 and Koblin. 


Claim 11 and 12   are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10  of U.S. Patent No. 11,195,302 in view of Bronder US 9,024,972. 

Re claim 11 Claim 10 discloses setting  the coordinate system corresponding to the live-action video. ( see claim 9  “detecting a position and an orientation of a rear-facing camera configured to capture the live-action video image, in a coordinate system corresponding to a real space;” )

Claim 11 does not disclose  performing measurement to obtain 3-dimensional spatial information of the live-action video,

 Bronder discloses performing  measurement to obtain 3-dimensional spatial information of the live-action video (see column 16 lines 1-10 note that the devices position in 3d space is determined ). See also see column 10 lines 5-34  “For example, if the transmitted location estimate indicates that the device is near a downtown city area with a radius of 1000 meters, the server may focus further search inquiries to information within the estimated area. The server may include or access a database of image information and feature descriptors, and may perform database queries driven by location, tracking, and orientation data as determined from an analysis of the transmitted image information. For example, an analysis of an image of a landmark may result in the extraction of feature descriptors that may uniquely distinguish the landmark. The server may perform a database query for similar feature descriptors. The returned query may indicate the identity of the landmark captured in the image. Furthermore, the server may determine that the image was captured at a particular orientation with respect to the landmark“. The motivation to combine is  “refining the initial estimate to arrive at a more precise estimate.”   (see column 10 lines 5-34) One of ordinary skill in the art could have easily substituted the the position and orientation determination of Claim 10 to include the more precise 3d coordinate information of Bronder to yield the predictable result of a more precise position and orientation. Therefore it would have been obvious before the effective filing date of the claimed invention to combine Bonderman with claim 10  to reach the aforementioned advantage.

Re claim 12 Bronder further discloses wherein the processor is further configured to obtain the 3-dimensional spatial information from a movement of a characteristic point detected based on a movement of the portable apparatus and the live-action video (see column 16 lines 30-60 note the change in location of tracked features (i.e. characteristic points ) are tracked to determine an new position and orientation ). See also column 16 lines 1-10 note that the devices position in 3d space is determined. 

Claim(s) 11 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10  of U.S. Patent No. 11,195,302 in view of in view of Jin US2011/0285703.


Re claim 11 Claim 10 discloses setting  the coordinate system corresponding to the live-action video. ( see claim 9  “detecting a position and an orientation of a rear-facing camera configured to capture the live-action video image, in a coordinate system corresponding to a real space;” )

Claim 10  not expressly disclose wherein the functions further comprise: performing measurement to obtain 3-dimensional spatial information of the live-action video.

 Jin discloses wherein the functions further comprise: performing measurement to obtain 3-dimensional spatial information of the live-action video (see paragraph 53 and  55 note that information about the image is determined in “the real 3d space” ) see also paragraph 53 note that ).  The motivation to combines is to position the 3-d avatars on the x-y plane which corresponds to the ground.  One of ordinary skill in the art could have combined the teachings of Jin to the Avatar placement of claim 10 determine a x/y plane in the 3d space corresponding to the ground such that the avatar could be placed on the ground in the combined image (see figure 7)  Therefore it would have been obvious before the effective filing date of the claimed invention  to combine claim 10 and Jin to reach the aforementioned advantage. 



Re claim 13 Jin further discloses  detecting a flat portion in the 3-demensional spatial information of the live-action video as the area in the live-action video in which the avatar can be arranged (see paragraph 65 note that the avatar is placed on a flat surface i.e. the x-y plane corresponding to the ground). 

Claims 14-16  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15  of U.S. Patent No. 11,367,260. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the application are anticipated or rendered obvious by the claims of the patent.

Re claim 14 . claim  16  (which incorporates claim 15) discloses  discloses A non-transitory computer-readable recording medium, storing a program that causes a processor to execute functions comprising: (see claim 15 “A non-transitory computer-readable recording medium, storing a video synthesis program for generating an augmented reality video image in which an avatar is synthesized with a live-action video image that causes a processor to execute”), comprising: capturing an image of a subject by a camera(see claim 15 “image captured by a front-facing camera configured to capture an image of an operator”); receiving a live-action video different from the image of the subject(see claim 15  “a rear-facing camera configured to capture the live-action video image”; 
receiving a position and an orientation of another camera which captured the live-action video in a coordinate system corresponding to the live-action video ( see claim 15 ”detecting a position and an orientation of a rear-facing camera configured to capture the live-action video image, in a coordinate system corresponding to a real space”) ; determining an area in the live-action video in which the avatar can be arranged( re claim 15 “and arranging the avatar in a predetermined position of the coordinate system and synthesizing the avatar with the live-action video image captured by the rear-facing camera”);  synthesizing an avatar in the area in the live-action video to generate an augmented reality video image; ( see claim 15 " and arranging the avatar in a predetermined position of the coordinate system and synthesizing the avatar with the live-action video image captured by the rear-facing camera”)   and controlling the avatar responsive to a movement of the subject (see claim 16  “wherein controlling the avatar is based on a gesture of the operator”

Re claim 15 Claim 16 discloses positioning  the avatar in the live-action video initially responsive to an operation of the subject ( see claim 15 “arrange the avatar in a predetermined position of the coordinate system and further configured to synthesize the avatar with the live-action video image captured by the rear-facing camera,” note that the subject in claim 8 is “an operator” and therefore all the actions in the claim a response to operation ).

Re claim 16, claim 16 discloses change the position of the avatar in the live-action video based on an operation of the subject ( see claim 15 “moving the avatar in the coordinate system according to the movement of the detected position of the rear-facing camera in the coordinate system” ). 

Claims 17, is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16  of U.S. Patent No. 11367260 in view of Koblin .


Re claim 17 Claim 16 of the patent further does not  disclose “detecting the position and the orientation of a device comprising the computer as the position and the orientation of the another camera” Koblin further discloses detecting the position and the orientation of a device comprising the computer as the position and the orientation of the another camera ( see paragraph 185 note that position and orientation of the device containing both cameras  may be determined from one or more sensors this will correspond to the geo spatial position and orientation of the device capturing the live action video).). One of ordinary skill in the art could have easily modified  method claim 16  of using the teaching Koblin  implement another camera in the device itself,  and  determine the position by determining the position of a device comprising both cameras to yield the predictable result of determining  the position of the camera. Therefore it would have been obvious before the effective filing date of the claimed invention to combine claim 16 and Koblin. 


Claim 18 and 19   are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16  of U.S. Patent No. 11,195,302 in view of Bronder US 9,024,972. 

Re claim 18 Claim 16 discloses setting  the coordinate system corresponding to the live-action video. ( see claim15  “detecting a position and an orientation of a rear-facing camera configured to capture the live-action video image, in a coordinate system corresponding to a real space;” )

Claim 16 does not disclose  performing measurement to obtain 3-dimensional spatial information of the live-action video,

 Bronder discloses performing  measurement to obtain 3-dimensional spatial information of the live-action video (see column 16 lines 1-10 note that the devices position in 3d space is determined ). See also see column 10 lines 5-34  “For example, if the transmitted location estimate indicates that the device is near a downtown city area with a radius of 1000 meters, the server may focus further search inquiries to information within the estimated area. The server may include or access a database of image information and feature descriptors, and may perform database queries driven by location, tracking, and orientation data as determined from an analysis of the transmitted image information. For example, an analysis of an image of a landmark may result in the extraction of feature descriptors that may uniquely distinguish the landmark. The server may perform a database query for similar feature descriptors. The returned query may indicate the identity of the landmark captured in the image. Furthermore, the server may determine that the image was captured at a particular orientation with respect to the landmark“. The motivation to combine is  “refining the initial estimate to arrive at a more precise estimate.”   (see column 10 lines 5-34) One of ordinary skill in the art could have easily substituted the the position and orientation determination of Claim 16 to include the more precise 3d coordinate information of Bronder to yield the predictable result of a more precise position and orientation. Therefore it would have been obvious before the effective filing date of the claimed invention to combine Bonderman with claim 16  to reach the aforementioned advantage.

Re claim 19 Bronder further discloses wherein the processor is further configured to obtain the 3-dimensional spatial information from a movement of a characteristic point detected based on a movement of the portable apparatus and the live-action video (see column 16 lines 30-60 note the change in location of tracked features (i.e. characteristic points ) are tracked to determine an new position and orientation ). See also column 16 lines 1-10 note that the devices position in 3d space is determined. 

Claim(s) 18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16  of U.S. Patent No. 11,195,302 in view of in view of Jin US2011/0285703.


Re claim 18 Claim 16 discloses setting  the coordinate system corresponding to the live-action video. ( see claim 15   “detecting a position and an orientation of a rear-facing camera configured to capture the live-action video image, in a coordinate system corresponding to a real space;” )

Claim 16  not expressly disclose wherein the functions further comprise: performing measurement to obtain 3-dimensional spatial information of the live-action video.

 Jin discloses wherein the functions further comprise: performing measurement to obtain 3-dimensional spatial information of the live-action video (see paragraph 53 and  55 note that information about the image is determined in “the real 3d space” ) see also paragraph 53 note that ).  The motivation to combines is to position the 3-d avatars on the x-y plane which corresponds to the ground.  One of ordinary skill in the art could have combined the teachings of Jin to the Avatar placement of claim 16 determine a x/y plane in the 3d space corresponding to the ground such that the avatar could be placed on the ground in the combined image (see figure 7)  Therefore it would have been obvious before the effective filing date of the claimed invention  to combine claim 16 and Jin to reach the aforementioned advantage. 



Re claim 13 Jin further discloses  detecting a flat portion in the 3-demensional spatial information of the live-action video as the area in the live-action video in which the avatar can be arranged (see paragraph 65 note that the avatar is placed on a flat surface i.e. the x-y plane corresponding to the ground). 






Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s)  1-4, 7-10 and 14-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Koblin US 2020/0118343.


Re claim 1 Koblin discloses

 A portable apparatus comprising: a camera configured to capture an image of a subject (see figure 7 front camera 704 see paragraph 264); and a processor (see paragraph 357 note that the embodiments may be implemented on a processor running software) configured to receive a live-action video different from the image of the subject (see fig. 7 rear camera 708 see paragraph 264 ), to synthesize an avatar into the live-action video (see paragraph 264 note that the user face is captured by the front of the camera and mapped to part of the images rendered on the device see for example figure 7, the facial image mapped to the figure is the avatar), and further configured to control the avatar responsive to a movement of the subject (see paragraph 267 note that the AR facial image may change based on the expression of a user), wherein the processor is further configured to receive a position and an orientation of another camera, which captured the live-action video in a coordinate system corresponding to the live-action video ( see paragraph 185 note that position and orientation of the device containing both cameras  may be determined from one or more sensors this will correspond to the geo spatial position and orientation of the device capturing the live action video)  and further configured to determine an area in the live-action video in which the avatar can be arranged (see paragraph 264 and figure 7 note that a figure or body 702 is mapped to a portion of the image on the display this is an area which it can be arranged), and wherein the processor is further configured to synthesize the avatar in the area (see paragraph 264 and 269 and figure 7 note that a figure or body 702 is mapped to a portion of the image on the display , the synthesized image is shown in figure 7).

Re claim 2 Koblin discloses wherein the processor is further configured to position the avatar in the live-action video initially responsive to an operation of the subject (see paragraph 264 note that the positioned avatar is based on a face image of the subject).

Re claim 3 wherein the processor is further configured to change the position of the avatar in the live-action video based on an operation of the subject (see paragraph 265 note that the AR object may be animated i.e. at least a portion of the them will change position see paragraph 266 note that facial expression involve changing the position of the facial elements).

Re claim 4 Koblin discloses portable camera further comprising: the another camera  (see fig. 7 rear camera 708 see paragraph 264 ); and a position sensor configured to detect the position and the orientation of the portable apparatus as the position and the orientation of the another camera ( see paragraph 185 note that position and orientation of the device containing both cameras  may be determined from one or more sensors this will correspond to the geo spatial position and orientation of the device capturing the live action video).


Re claim 14 Koblin discloses A non-transitory computer-readable recording medium, storing a program that causes a processor (see paragraph 357 note that the embodiments may be implemented on a processor running software from a computer readable medium )  to execute functions comprising: capturing an image of a subject by a camera subject (see figure 7 front camera 704 see paragraph 264); receiving a live-action video different from the image of the subject (see fig. 7 rear camera 708 see paragraph 264 ); receiving a position and an orientation of another camera which captured the live-action video in a coordinate system corresponding to the live-action video ( see paragraph 185 note that position and orientation of the device containing both cameras  may be determined from one or more sensors this will correspond to the geo spatial position and orientation of the device capturing the live action video); determining an area in the live-action video in which the avatar can be arranged(see paragraph 264 and figure 7 note that a figure or body 702 is mapped to a portion of the image on the display this is an area which it can be arranged) ; synthesizing an avatar in the area in the live-action video to generate an augmented reality video image (see paragraph 264 and 269 and figure 7 note that a figure or body 702 is mapped to a portion of the image on the display , the synthesized image is shown in figure 7); and controlling the avatar responsive to a movement of the subject. (see paragraph 267 note that the AR facial image may change based on the expression of a user)

Re claim 15 Koblin discloses The non-transitory computer-readable recording medium of claim 14, wherein the functions further comprise positioning the avatar in the live-action video initially responsive to an operation of the subject. (see paragraph 264 note that the positioned avatar is based on a face image of the subject).

Re claim 16 Koblin discloses the non-transitory computer-readable recording medium of claim 14, wherein the functions further comprise changing the position of the avatar in the live-action video based on an operation of the subject (see paragraph 265 note that the AR object may be animated i.e. at least a portion of the them will change position see paragraph 266 note that facial expression involve changing the position of the facial elements).

Re claims 17 Koblin discloses  the non-transitory computer-readable recording medium of claim 14, wherein the functions further comprise detecting the position and the orientation of a device comprising the processor as the position and the orientation of the another camera. ( see paragraph 185 note that position and orientation of the device containing both cameras  may be determined from one or more sensors this will correspond to the geo spatial position and orientation of the device capturing the live action video).


Re claims 7-10 these claims are the method performed by the computer program  of claims  14-17 and are likewise rejected.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 6, 11, 12, 18 and 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Koblin in view of  Bronder US 9,024,972.


Re claim 5 Koblin discloses to set the coordinate system corresponding to the live-action video( see paragraph 185 note that position and orientation of the device containing both cameras  may be determined from one or more sensors this will correspond to the geo spatial position and orientation of the device capturing the live action video). Koblin does not expressly disclose wherein the processor is further configured to perform measurement to obtain 3-dimensional spatial information of the live-action video. 

Bronder discloses wherein the processor is further configured to perform measurement to obtain 3-dimensional spatial information of the live-action video (see column 16 lines 1-10 note that the devices position in 3d space is determined ). See also see column 10 lines 5-34  “For example, if the transmitted location estimate indicates that the device is near a downtown city area with a radius of 1000 meters, the server may focus further search inquiries to information within the estimated area. The server may include or access a database of image information and feature descriptors, and may perform database queries driven by location, tracking, and orientation data as determined from an analysis of the transmitted image information. For example, an analysis of an image of a landmark may result in the extraction of feature descriptors that may uniquely distinguish the landmark. The server may perform a database query for similar feature descriptors. The returned query may indicate the identity of the landmark captured in the image. Furthermore, the server may determine that the image was captured at a particular orientation with respect to the landmark“. The motivation to combine is  “refining the initial estimate to arrive at a more precise estimate.”   (see column 10 lines 5-34) One of ordinary skill in the art could have easily substituted the the position and orientation determination of Koblin do include the more precise 3d coordinate information of Bronder to yield the predictable result of a more precise position and orientation. Therefore it would have been obvious before the effective filing date of the claimed invention to combine Bonderman with Koblin to reach the aforementioned advantage.

Re claim 6 Bronder further discloses wherein the processor is further configured to obtain the 3-dimensional spatial information from a movement of a characteristic point detected based on a movement of the portable apparatus and the live-action video (see column 16 lines 30-60 note the change in location of tracked features (i.e. characteristic points ) are tracked to determine an new position and orientation ). See also column 16 lines 1-10 note that the devices position in 3d space is determined. 


Re claim  18 Koblin further discloses to set the coordinate system corresponding to the live-action video( see paragraph 185 note that position and orientation of the device containing both cameras  may be determined from one or more sensors this will correspond to the geo spatial position and orientation of the device capturing the live action video). Koblin does not expressly disclose wherein the functions further comprise: performing measurement to obtain 3-dimensional spatial information of the live-action video;

Bronder discloses wherein the functions further comprise: performing measurement to obtain 3-dimensional spatial information of the live-action video (see column 16 lines 1-10 note that the devices position in 3d space is determined ). See also see column 10 lines 5-34  “For example, if the transmitted location estimate indicates that the device is near a downtown city area with a radius of 1000 meters, the server may focus further search inquiries to information within the estimated area. The server may include or access a database of image information and feature descriptors, and may perform database queries driven by location, tracking, and orientation data as determined from an analysis of the transmitted image information. For example, an analysis of an image of a landmark may result in the extraction of feature descriptors that may uniquely distinguish the landmark. The server may perform a database query for similar feature descriptors. The returned query may indicate the identity of the landmark captured in the image. Furthermore, the server may determine that the image was captured at a particular orientation with respect to the landmark“. The motivation to combine is  “refining the initial estimate to arrive at a more precise estimate.”   (see column 10 lines 5-34) One of ordinary skill in the art could have easily substituted the the position and orientation determination of Koblin do include the more precise 3d coordinate information of Bronder to yield the predictable result of a more precise position and orientation. Therefore it would have been obvious before the effective filing date of the claimed invention to combine Bonderman with Koblin to reach the aforementioned advantage.

Re claim 19  Bronder further discloses detecting a movement of a characteristic point based on a movement of a device comprising the computer and the live-action video; and obtaining the 3-dimensional spatial information from the movement of the characteristic point detected. (see column 16 lines 30-60 note the change in location of tracked features (i.e. characteristic points ) are tracked to determine an new position and orientation based on the detected movement of the device ). See also column 16 lines 1-10 note that the devices position in 3d space is determined. 

Re claims 11 an 12  these claims are the method performed by the computer program of claims  18 and 19 and are likewise rejected.

Claim(s) 11, 13, 18 and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Koblin in view of Jin US2011/0285703.


Re claim 18 Re claim  18 Koblin further discloses to set the coordinate system corresponding to the live-action video( see paragraph 185 note that position and orientation of the device containing both cameras  may be determined from one or more sensors this will correspond to the geo spatial position and orientation of the device capturing the live action video). Koblin does not expressly disclose wherein the functions further comprise: performing measurement to obtain 3-dimensional spatial information of the live-action video. Jin discloses wherein the functions further comprise: performing measurement to obtain 3-dimensional spatial information of the live-action video (see paragraph 53 and  55 note that information about the image is determined in “the real 3d space” ) see also paragraph 53 note that ).  The motivation to combines is to position the 3-d avatars on the x-y plane which corresponds to the ground.  One of ordinary skill in the art could have combined the teachings of Jin to the Avatar placement of Koblin determine a x/y plane in the 3d space corresponding to the ground such that the avatar could be placed on the ground in the combined image (see figure 7)  Therefore it would have been obvious before the effective filing date of the claimed invention  to combine Koblin and Jin to reach the aforementioned advantage. 



Re claim 20 Jin further discloses  detecting a flat portion in the 3-demensional spatial information of the live-action video as the area in the live-action video in which the avatar can be arranged (see paragraph 65 note that the avatar is placed on a flat surface i.e. the x-y plane corresponding to the ground). 


Re claims 11 an 13  these claims are the method performed by the computer program of claims  18 and 20 and are likewise rejected.




.Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN T MOTSINGER whose telephone number is (571)270-1237. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571)272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN T MOTSINGER/Primary Examiner, Art Unit 2669